Title: To George Washington from Colonel Isaac Nicoll, 19 April 1776
From: Nicoll, Isaac
To: Washington, George



Sir
Fort Constitution [N.Y.] April 19th 1776

The Inclosed Letter was Intercepted about Ten Days ago, and as it contains something that may Lead to a farther Discovery have sent it down to you for your Direction how to Act in Regard to the Major Colden mentioned in it, in the fourth and Sixth Line the Cypherd word is Governor, and in the Seventeenth, Boston—the name of the Signature Robert Hamilton a person Known, but not now in this Province, the Person it is Directed to lives in Newburgh Precinct, your Returning the Letter with your Orders will be of service up here. I Am Your Excellencys Most Humble Servant

Isaac Nicoll Com. Ofcr.

